Title: To George Washington from Edmund Randolph, 28 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Feb. 28. 94. ½ past 11.
          
          The Secretary of State has the honor of inclosing to the President two letters from
            Colo. Humphries, this moment received. His mission to Algiers is prohibited by the Dey,
            who refuses a passport. Colo. H: incloses two letters one in French, the other in a very
            cross hand; the former is translating; and the latter copying for the President; as they
            are connected with the Algerine affairs.
          As it is probable, that these papers will be sent to congress, Copies are directed for
            both houses.
        